Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 was received has been entered.  Claims 1, 4-6, 8-12, and 15 were amended. Claims 1, 4-6, 8-12, and 15 are in the application and pending examination. Previously, a new Fig. 4 and an amendment to the specification describing Fig. 4 were submitted on September 21, 2018.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to Fig. 4 under 35 U.S.C. 132(a) because it includes new drawings with details not previously disclosed. As a result, this amendment may introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  A suggested revision in line with 37 CFR 1.83(a) as listed below:
37 C.F.R. 1.83   Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  
 
 
 The added material which is not supported by the original disclosure is as follows: the specification does not disclose shape or specific level of details for the components shown in Fig. 4.   Applicant’s arguments provided on March 10, 2021 are not considered persuasive based on more detail being shown in Fig. 4 than is described in the specification at the time the application was filed.
Applicant is required to cancel the new matter in the reply to this Office Action.
The previous objection to the drawings under 37 CFR 1.83(a) directed to the   sonicator, cross flow filter, and vacuum filter in claim 13 must be shown or the feature(s) canceled from the claim(s) is withdrawn based on the cancellation of claim 13.
The previous objection to the drawings under 37 CFR 1.83(a) based on the “said nanotube application solution remains in a degassed state while said nanotube application solution is processed through said filter” in claim 1 must be shown or the feature(s) canceled from the claim(s) is withdrawn based on the deletion of this limitation from claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Objections to the Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of an amended title. 
The amendment filed 3-10-21 is objected to under 35 U.S.C. 132(a) because it may introduces new matter into the disclosure based on its reference to a new Fig. 4.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the references to Fig. 4 which include new matter. The specification does not disclose the level of detail shown in Fig. 4. However, if Fig. 4 is amended to remove possible sources of new matter. The amendment to paragraph 77 may be acceptable at that time.
Applicant is required to cancel the new matter in the reply to this Office Action.
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter  “said nanotube application solution remains in a degassed state while said nanotube application solution is processed through said filter” in claim 1 is withdrawn based on the deletion of this subject matter from the claim. 

Claim Objections
The previous objection to claim 1 is withdrawn based on the amendment to claim 1. 
The previous objection to claim 13 is withdrawn based on the cancellation of claim 13. 
Claim Interpretation
The claims are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, based on a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier based on the deletion of the following terms solution intake element, degassing element, defect reduction process element, deposition element from claim 1.
Examiner is interpreting “about” in claims 10-12 as +/- 10%.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The previous rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn based on the cancellation of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 1, 4, 9-13, and 15 under 35 U.S.C. 103 as being unpatentable over US 2006/0204427 to Ghenciu et al. (hereinafter Ghenciu) and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) is withdrawn based on the amendment to claim 1 and cancellation of claims 13 and 16.
Claims 1, 4, 9-12, and 15 under 35 U.S.C. 103 are rejected as being unpatentable over US 2006/0204427 to Ghenciu et al. (hereinafter Ghenciu) and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) and article entitled “Nanofiltration Maintains Photochemical Integrity”, Buschjost et al, Entegris, 5812-5362ENT-1007 2007, pages 1-6 (hereinafter Buschjost) .
Regarding claim 1, Ghenciu discloses a defect reduction system for forming uniform nanotube fabrics comprising:  a continuous flow centrifuge (Sorvall Discovery 90/100) and a filter. (See Ghenciu, paragraphs 46 and 70.)  
Regarding claim 1, Ghenciu does not explicitly teach the system is configured such that the filter and continuous flow centrifuge are in line with each other. 

  Gerner teaches the solution remains in a degassed state while the solution is processed through said filter (separation membrane). (See Gerner, col. 4, line 50-62.) Examiner is considering Garner to teach the equivalent of the filter in line with the output of the continuous flow centrifuge in the modified device of Ghenciu based on Fig. 1. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include have the system is configured such that the filter and continuous flow centrifuge are in line with each other, because Gerner teaches this configuration would enable the solution to remain in a degassed stated and which would increase the efficiency of the degassing and degassing the fluid can provide consistent and high quality results in the field of semiconductor wafer manufacturing processes. (See Gerner, col. 1, lines 35-40 and col. 4, line 50-62.)
Regarding claim 1, Ghenciu does not explicitly teach the system is a point-of-use defect reduction system for forming uniform nanotube fabrics.
 Buschjost teaches a point of use (POU) defect reduction system which maintain integrity of lithographic solutions while removing destructive materials. (See Buschjost, page 1, column 1, paragraphs 1-2.)
Buschjost teaches the separation elements are in situ with a spin coating supply line such that defects are removed from a nanotube application solution in situ as it is processed through said system.(See Buschjost, page 2, column 2, last paragraph.) Examiner is considering a point of use system to be equivalent to an in situ system.

Regarding claim 1, Ghenciu does not explicitly teach the filter and continuous flow centrifuge are in situ with a spin coating supply line such that defects are removed from a nanotube application solution in situ as it is processed through said system.
Buschjost teaches separation steps while maintain integrity of lithographic solutions while removing destructive materials.  .(See Buschjost, page 1, column 1, paragraphs 1-2.)
 Buschjost teaches the separation elements are in situ with a spin coating supply line such that defects are removed from a nanotube application solution in situ as it is processed through said system.(See Buschjost, page 2, column 2, last paragraph.) Examiner is considering a point of use system to be equivalent to an in situ system. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the filter and continuous flow centrifuge are in situ with a spin coating supply line such that defects are removed from a nanotube application solution in situ as it is processed through said system, because Buschjost teaches point of use separation is useful for these applications where particle loading is low and down-time costs are quite high. (See Buschjost, page 2, column 2, last paragraph.)


Regarding claims 9-12, Ghenciu does not explicitly teach the system is capable of forming a uniform nanotube fabric layer that is substantially free of defects. Since Ghenciu teaches all of the claimed elements and functions, the physical properties of the resulting product would necessarily follow as set forth in MPEP 2112.01 (II).
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Regarding claim 15, Ghenciu teaches the system is configured for use within a semiconductor manufacturing process. (See Ghenciu, paragraph 71.) 
The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US 2006/0204427 to Ghenciu et al. (hereinafter Ghenciu) and and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) as applied to claim 1 and US Pat. Pub. No. 20050184641 A1 to Armitage et al (hereinafter Armitage) and AAPA is withdrawn based on the amendment to claim 1.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0204427 to Ghenciu et al. (hereinafter Ghenciu) and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) and article entitled “Nanofiltration Maintains Photochemical Integrity”, Buschjost et al, Entegris, 5812-5362ENT-1007 2007, pages 1-6 (hereinafter Buschjost) as applied to claim 1 and US Pat. Pub. No. 20050184641 A1 to Armitage et al (hereinafter Armitage).
Regarding claim 6, Ghenciu does not explicitly teach the system includes a depth filter.
Armitage is directed to the formation of nanocomposites.
Armitage teaches a porous filter. (See Armitage, paragraph 39.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a depth filter with a reasonable expectation of success because nanomaterials with 
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060204427 A1 to Ghenciu et al (hereinafter Ghenciu) and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) and AAPA in view of US Pat. Pub. No. 20060207931 A1 to Liang et al (hereinafter Liang) is withdrawn based on the amendment to claim 1. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0204427 to Ghenciu et al. (hereinafter Ghenciu) and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) and article entitled “Nanofiltration Maintains Photochemical Integrity”, Buschjost et al, Entegris, 5812-5362ENT-1007 2007, pages 1-6 (hereinafter Buschjost) as applied to claim 1 in view of US Pat. Pub. No. 2009069473 A1 to Kusano et al (hereinafter Kusano). 
Regarding claim 5, Ghenciu does not explicitly teach the system is capable of continuously processing a nanotube application solution through said system.
Kusano is directed to continuously processing a liquid to concentration a liquid. (See Kusano, paragraphs 68 and 71.)
Kusano teaches the system is capable of continuously processing a nanotube application solution through said system.  (See Kusano, paragraphs 68 and 71.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the system is capable of continuously processing a nanotube application solution through said system, because Kusano teaches this 
The previous rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over US 2006/0204427 to Ghenciu et al. (hereinafter Ghenciu) and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) as applied to claim 1 in view of US Pat. Pub. No. 20060207931 A1 to Liang et al (hereinafter Liang) is withdrawn based on the amendment to claim 1. 
Claim 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0204427 to Ghenciu et al. (hereinafter Ghenciu) and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) and article entitled “Nanofiltration Maintains Photochemical Integrity”, Buschjost et al, Entegris, 5812-5362ENT-1007 2007, pages 1-6 (hereinafter Buschjost) as applied to claim 1 in view of US Pat. Pub. No. 20060207931 A1 to Liang et al (hereinafter Liang). 
Regarding claim 5, Ghenciu does not explicitly teach the system is capable of continuously processing a nanotube application solution through said system.
Liang is directed to fabrication of carbon nanotubes continuously using a series combination device including a filter and sonication. (See Liang, Fig. 6 and paragraph 8.)
Liang teaches the system is capable of continuously processing a nanotube application solution through said solution intake element (218), said at least one degassing element (sonication), and said at least one defect reduction process element (membrane filter including a cavity 212).  
It would have been obvious to a person of ordinary skill in the art at the time 
Regarding claim 6, Ghenciu does not explicitly teach wherein at least of said at least one filter is a depth filter.
Liang teaches the system is capable of continuously processing a nanotube application solution through a membrane. Examiner is considering a membrane filter as the equivalent to a depth filter (See Liang, paragraphs 8 and 39.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the system is capable of continuously processing a nanotube application solution through said system, because Liang teaches this would enable nanoscale materials to be prepared of a desired length and possibly eliminate complicated pre-and post-chemical treatment. (See Liang, paragraph 22 and Fig. 6.)
The previous rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over US 2006/0204427 to Ghenciu et al. (hereinafter Ghenciu) and US Pat. Pub. No. 20100123116 A1 to Ghenciu et al and Rueckes et al (hereinafter Rueckes) and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) as applied to claim 1 and US Pat. Pub. No. 20130011385 A1 to Li et al (hereinafter Li) is withdrawn based on the amendment to claim 1.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0204427 to Ghenciu et al. (hereinafter Ghenciu) and US Pat. Num. 7,947,112 B1 to Gerner et al (hereinafter Gerner) and article entitled “Nanofiltration Maintains Photochemical Integrity”, Buschjost et al, Entegris, 5812-5362ENT-1007 2007, pages 1-6 (hereinafter Buschjost) as applied to claim 1 and US Pat. Pub. No. 20130011385 A1 to Li et al (hereinafter Li). 
Regarding claim 8, Ghenciu does not explicitly teach continuous flow centrifuge is capable of rendering a nanotube application solution process through the system into a degassed state, the degassed state inhibits the formation of nanotube clumps as the nanotube application solution is processed through at least one filter.
Li is directed to an application of nanocomposites.
Li teaches mechanical mixing and ultrasonic mixing prevents local clumping of nanoscale materials. (See Li, paragraph 61.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have acontinuous flow centrifuge is capable of rendering a nanotube application solution process through the system into a degassed state, the degassed state inhibits the formation of nanotube clumps as the nanotube application solution is processed through at least one filter with a reasonable expectation of success because nanomaterials with reduced agglomeration would be easier to filter. (See Li, paragraph 61.)
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-13, and 15-16 have been considered but are not considered persuasive. The new limitation added to claim 1 is 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20090069473 A1 to Kusano et al (hereinafter Kusano) teaches centrifuge and filtration US Pat. Pub. No. 20130269336 to O’Connell teaches centrifuge and filtration and US Pat. Num. 6,797,342 to Sanchez teaches filtration and sonication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Art Unit 1717